Citation Nr: 1241491	
Decision Date: 12/05/12    Archive Date: 12/12/12

DOCKET NO.  10-09 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for left ear hearing loss. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel

INTRODUCTION

The Veteran had active service from June 1961 to July 1964.  

This matter comes to the Board of Veterans Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which denied service connection left ear hearing loss. 


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma in service. 

2.  The Veteran experienced some left ear hearing loss in service. 

3.  The Veteran has left ear hearing loss for VA purposes. 


CONCLUSION OF LAW

The criteria for service connection for left ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the Veteran.

In the rating action on appeal, the RO granted service connection for right ear hearing loss.  The Veteran contends that he sustained left ear hearing loss in service. 

Service connection may be established for disability resulting from injury or disease incurred in service.  38 U.S.C.A. § 1110.  Service connection connotes many factors, but basically, it means that the facts, as shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service.  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease in service.  See Pond v. West, 12 Vet. App. 341 (1999).

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Even though disabling hearing loss is not demonstrated at separation, a veteran may, nevertheless, establish service connection for a current hearing disability by submitting evidence that a current disability is related to service.  Id., at 155.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Upon entry to service, in June 1961, audiological testing revealed the following pure tone thresholds, in decibels:




HERTZ


June 1961
500
1000
2000
3000
4000
LEFT
0
0
5
--
10

Upon exit to service, in April 1964 the audiological testing revealed the following pure tone thresholds, in decibels. 




HERTZ


April 1964
500
1000
2000
3000
4000
LEFT
0
0
0
--
30

In August 2008 VA conducted an audiological evaluation which revealed pure tone thresholds, in decibels, as follows:




HERTZ


August 2008
500
1000
2000
3000
4000
LEFT
5
10
70
75
70

The August 2008 audiogram demonstrates left ear hearing loss disability for VA purposes.  38 C.F.R. § 3.385.   

The Veteran contends that he was exposed to acoustic trauma as part of the field artillery in service without hearing protection.  Acoustic trauma has been conceded by the VA.  See September 2008 rating decision.  The VA examiner opined that the Veteran's left ear hearing loss was not related to service as his hearing was within normal limits for VA purposes upon exit.  

Although the 30 decibel reading upon exit does not constitute a disability for VA purposes under 38 C.F.R. § 3.385, under Hensley the 30 decibel reading does indicate some degree of hearing loss in service.  The examiner's opinion is unfounded as it failed to consider Hensley, and has little probative value. 

The Veteran had normal hearing upon entry to service.  He was exposed to acoustic trauma in service.  The service treatment records demonstrate a shift in hearing acuity during service and some degree of hearing loss upon exit.  The Veteran has a current left ear hearing loss for VA purposes.   Any benefit of the doubt is resolved in favor of the Veteran and service connection for left ear hearing loss is warranted. 


ORDER

Service connection for left ear hearing loss is granted. 



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


